Citation Nr: 1413766	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-28 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 1990, for the grant of service connection for a seizure disorder.

2.  Entitlement to an effective date prior to July 2, 2001, but on or after October 1, 1990, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to an effective date prior to October 1, 1990, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1966.  He died in April 2010, and the appellant is his surviving spouse, who has been substituted for the Veteran as the appellant in this case. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2003, November 2003, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The June 2003 rating decision effectuated a May 2005 Board decision reopening and granting entitlement to service connection for a seizure disorder.  This decision assigned a 40 percent disability rating effective June 15, 1993, and an 80 percent rating effective July 2, 2001.  The Veteran perfected an appeal of the effective date that was assigned for the grant of service connection.

The November 2003 rating decision granted entitlement to a TDIU and assigned an effective date of July 2, 2001.  The Veteran perfected an appeal of the effective date that was assigned for the TDIU grant.

In a May 2010 decision, the Board granted an effective date of October 1, 1990, for service connection for the Veteran's seizure disorder, but denied an even earlier effective date.  As will be discussed in more detail below, due to the death of the Veteran in April 2010, the Board is vacating the May 2010 decision to the extent that it denied an effective date prior to October 1, 1990, for the grant of service connection for a seizure disorder. 

A March 2011 rating decision effectuated the grant of the October 1, 1990, effective date for service connection for the seizure disorder.  

Because the appellant contends that an effective date should be assigned based on the Veteran's initial seizure disorder service connection claim in June 1966, and because the Board finds that the May 2010 Board decision is being vacated due to the Veteran's death a month earlier to the extent that it denied an effective date prior to October 1, 1990, the issue of entitlement to an earlier effective date for the grant of service connection for a seizure disorder remains on appeal.  

The March 2011 rating decision also denied entitlement to service connection for the cause of the Veteran's death.  The appellant has appealed this issue but, in a September 2013 informal hearing presentation, the Veteran's accredited representative withdrew the issue of entitlement to service connection for the cause of the Veteran's death.  The representative clarified that the appellant "continues to allege that she is entitled to DIC benefits secondary to entitlement to an earlier effective date for the veteran's TDIU rating."  The Board finds that the service connection for the cause of Veteran's death aspect of the DIC benefits claim has been properly appealed and is thus no longer for Board consideration.  38 C.F.R. § 20.204 (2013). 

This case was previously before the Board in March 2012 and April 2013, at which times it was remanded for further development.  The requested development having been accomplished, the case has been returned to the Board for further review.

Following the most recent remand, the appellant was scheduled for a September 2013 Board hearing at her local RO.  She was sent notice of this hearing in July 2013, and she withdrew her hearing request in writing, through her accredited representative, in September 2013.  The hearing request is therefore deemed to have been properly withdrawn.
 
The Board notes that the appellant was inadvertently issued an April 2013 Board decision denying her claim of entitlement to an earlier effective date for a TDIU.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  When it was discovered that the April 2013 denial had been inadvertently issued, the appellant filed a December 2013 Motion for Dismissal with the Court.  This motion was granted in a December 2013 Court Order.

Due to the death of the Veteran prior to the promulgation of the May 2010 Board decision, the May 2010 Board decision is being vacated herein to the extent that it denied an effective date prior to October 1, 1990, for the grant of entitlement to service connection for a seizure disorder.  

The issue of entitlement to a TDIU prior to October 1, 1990, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


ORDER OF PARTIAL VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  In May 2010, the Board partially granted the Veteran's claim of entitlement to an effective date prior to June 15, 1993, for the grant of service connection for his seizure disorder, assigning an effective date of October 1, 1990, but no earlier.  

Subsequent to the remand, the Board received notice that the Veteran had died on April [redacted], 2010, prior to the decision. 

In the interest of due process, and in light of facts noted below, the Board is vacating its May 2010 decision on the matter of entitlement to an earlier effective date for the grant of service connection for a seizure disorder to the extent that it denied an effective date prior to October 1, 1990.  Accordingly, that claim is hereby vacated to the extent that it denied the benefit that was being sought on appeal.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a seizure disorder was granted based in part on a September 7, 1965, service treatment record that was added to the claims file in June 1993.

2.  The September 1965 service treatment record did exist at the time of the prior rating decisions and, resolving reasonable doubt in favor of the appellant, the failure to obtain this record earlier was not due to a failure on the part of the Veteran to cooperate with VA's efforts to identify and obtain this evidence.

3.  The Veteran separated from service on May 30, 1966, and first brought a claim for service connection for a seizure disorder in June 1966.

4.  From October 1, 1990, the Veteran's service-connected seizure disorder has been shown to prevent him from securing and following substantially gainful employment.

5.  The Veteran died on April [redacted], 2010. 

6.  A TDIU has been awarded herein effective October 1, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 1, 1966, but no earlier, for the award of service connection for seizure disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

2.  From October 1, 1990, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).

3.  The criteria for establishing entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

In light of the favorable decision as it relates to the issues on appeal, any error by VA in complying with the requirements of VCAA is moot.

II.  Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

If a claim is received within one year after separation from service, the effective date shall be the day following separation from active service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Under 38 C.F.R. § 3.155(a), the claimant, a representative of the claimant, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). See id.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.

If, at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include service records that are related to a claimed in-service event, but this provision does not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A.  Seizure Disorder

In a May 2003 decision, the Board reopened and granted the claim for service connection for a seizure disorder.  In the June 2003 rating decision on appeal, the RO effectuated the Board's grant and assigned an effective date of June 15, 1993.  The appellant argues that the effective date should go back to the day following the Veteran's discharge from service. 

Service treatment records show that the Veteran had been hospitalized in early September 1965 with a diagnosis of generalized convulsions.  Later in September 1965, he had a seizure-like attack.  He was hospitalized, where a work-up, including a spinal puncture and skull x-rays, was performed and he was found to be "entirely normal."  An October 1965 Medical Board Report notes there was a past history that the Veteran had sustained a series of five to six seizures as a child at approximately age six to seven, all of which were associated with fever.  It also notes the Veteran had head trauma when he was 13 years old and was unconscious for approximately five minutes.  A November 1965 Medical Board Report addendum reflects that the Veteran had another seizure-like attack in October 1965.  When he was evaluated, a diagnosis of a true seizure disorder could not be made.  The Veteran was discharged from service in May 1966.

In June 1966, the Veteran filed a claim for service connection for a seizure disorder.  He underwent a medical examination in September 1966, wherein the physician diagnosed a history of epileptic seizure, "no evidence at present."  In December 1966, the RO denied the claim, stating that a seizure disorder had not been found to exist on the last VA medical examination.  The Veteran did not appeal, and that decision became final.

The Veteran sought to reopen the claim in September 1973, and the request to reopen was denied in a February 1974 rating decision.  At that time, the RO determined that the Veteran's seizure disorder had existed prior to service and had not been aggravated in service.  The Veteran did not appeal that decision.

Subsequently, the Veteran sought to reopen this claim on numerous occasions.  The RO denied reopening this claim in February 1979, October 1979, and February 1982.  The Veteran appealed the February 1982 denial.  He had a hearing before the RO in December 1982, at which time he submitted additional evidence, some of which consisted of service treatment records.  One of the records was dated June 9, 1962, and showed that the Veteran had "slipped on wet shower floor causing the above injuries."  He was diagnosed with epistaxis and traumatic hematoma. 

 In November 1983, the Board determined that the appellant had not incurred a seizure disorder in service or within the presumption period following service.  The Board also denied reopening the claim.

The Veteran again sought to reopen his claim, but these requests to reopen were denied in rating decisions dated in April 1985 and January 1990.  He did not appeal either of these decisions. 

In October 1990, a Member of Congress indicated he was writing on behalf of the Veteran, who had contacted him requesting his assistance with a request that his seizure disorder be changed from non-service connected to service connected.

On June 15, 1993, the Veteran submitted a statement arguing that he disagreed with everything involving VA.  The RO construed it as an application to reopen the claim for service connection for seizure disorder.  In August 1993, the RO denied reopening the claim.  The Veteran appealed.  In October 1997, the Board the request to reopen.  The Veteran appealed the Board's decision to the Court.  

In November 1998, the Secretary of VA filed a motion to vacate the Board decision and remand it due to new case law addressing the analysis in new-and-material-evidence claims.  See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  The Court granted the motion.  In December 1999, the Board again denied reopening the claim for service connection for seizure disorder.  The Veteran again appealed the denial to the Court.  In May 2001, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision, determining that the analysis in the December 1999 Board decision contained deficiencies that precluded effective judicial review, and thus a remand was warranted.  That same month, the Court granted the motion.

Subsequently, the Board had the Veteran examined and requested a medical opinion.  In a January 2003 VA examination report, the examiner determined that the Veteran had a seizure disorder, which had had its onset in service.  He found that there was no evidence of a pre-existing seizure disorder.

In May 2003, the Board reopened the claim and granted it.  In reopening the claim, the Board stated the following:

It is noted that the veteran has filed numerous claims of service connection for a seizure disorder over the years, all of which have been finally denied.  The last final denial was in January 1990, and was rendered by the RO.  It appears that the RO denied the veteran's claim on the basis that there was no competent medical evidence of a nexus between any seizure disorder and service (either through incurrence or aggravation).  Since this decision was rendered, a 2003 VA examination report has been associated with the claims folder which not only indicates that the veteran has a current seizure disorder but also that it began in service.  This VA examination report was not previously before VA, and bears directly and substantially upon the specific matter under consideration, and in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156.

In the June 2003 RO decision effectuating the Board's decision, the RO granted service connection for seizure disorder and assigned an effective date of June 15, 1993, determining that this was the day the Veteran's claim to reopen was received following the January 1990 final decision.

The Veteran appealed the assigned effective date.  Following the Veteran's death and the substitution of his surviving spouse as the appellant, an effective date of October 1, 1990, was assigned for the grant of service connection for seizure disorder.  The appellant has continued the appeal, arguing that an effective date of June 1, 1966, the date following the Veteran's separation from service on May 31, 1966, is warranted.  She essentially contends that the grant of service connection for seizure disorder was based at least in part on a September 1965 service treatment record that was received by VA in June 1993.  She contends that the June 1, 1966, effective date is warranted pursuant to the provisions of 38 C.F.R. § 3.156(c).

The January 2003 VA examination report describes the Veteran's medical history as follows:

Patient started having seizures in 1965.  Wife reports, as well as on review of records from the naval hospital San Diego, California, patient was admitted on September 7, 1965 and discharged on September 15, 1965 with diagnosis of convulsion, generalized and he was started on Dilantin and Phenobarbital.  Second seizure was a month later in October 1965 while he was in Japan.  No history of seizure prior to September 6, 1965.

The examination report includes a detailed description of the seizures themselves, including their frequency and associated symptoms.  It was also noted that the Veteran "has diagnosis of toxoplasmosis and seizure disorder due to toxoplasmosis. He was diagnosed having toxoplasmosis right eye in March 1965."  It was also noted that the Veteran suffered a head injury in 1962 while in boot camp.  Following examination of the Veteran, the examiner diagnosed seizure disorder and opined that it was likely due to status post toxoplasmosis.  The examiner stated that the seizure started in 1965 after he entered service.  There was no history of pre-existing seizure disorder.  The examiner found it likely that the toxoplasmosis and head injury may have aggravated the seizures. 

The Board's thorough review of the claims file reveals that the September 7, 1965, service treatment record had not been associated with the claims file prior to the Veteran's submission of this record on June 15, 1993.  The January 2003 VA examination report, which provided the crucial nexus opinion on which the grant of service connection was based, describes the September 7, 1965, record in some detail.  The Board concludes that the January 2003 VA examiner's nexus opinion was based, at least in part, on the in-service seizure that was described in the September 7, 1965, record.  The Board therefore finds that the grant of service connection for seizure disorder was based, at least in part, on the September 7, 1965, service treatment record.

The Board must next consider whether the September 7, 1965, service treatment record falls under one of the exceptions to 38 C.F.R. § 3.156(c)(3).  As noted above, the exception would apply to records that did not exist at the time of the original decision or records that were not in the claims file because the claimant failed to provide sufficient information for VA to identify and obtain the records.  The Board observes that the record in question was dated in September 1965, and was thus in existence at the time of the December 1966 rating decision. 

The Board further observes that it is unclear why the September 1965 records was not associated with the claims file until June 1993.  While this record was submitted by the Veteran himself, it is unclear when it came into his possession.  It is not clear, for example, that the Veteran obtained this particular record prior to the December 1966 rating decision, or whether he came upon it in a subsequent year.  Furthermore, even if the Veteran did have a copy of this record at the time of the December 1966 rating decision, it is not clear that this record was unobtainable to VA at that time.  Nor does the record reflect that the records were not obtained due to a lack of cooperation on the Veteran's part, especially at the time of the December 1966 decision.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the record does not demonstrate that the September 7, 1965, record was unobtainable because the Veteran had failed to provide sufficient information for VA to identify and obtain the records.  

In accordance with 38 C.F.R. § 3.400(b)(2)(i), the Board finds it appropriate to assign an effective date of June 1, 1966, the day following the Veteran's separation from service, for the grant of service connection for the Veteran's seizure disorder.  The evidence reflects that the Veteran had a seizure disorder in service, and a subsequent nexus opinion has linked this disorder to service.  Therefore, entitlement to the benefit sought is determined to have arisen during service, and the effective date corresponding to the date following the Veteran's separation from service is warranted.

B.  TDIU

The appellant has also requested entitlement to an effective date prior to July 2, 2001, for the grant of TDIU. 

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In relevant part, the Board notes that disabilities resulting from a common etiology or single accident are considered to be one disability.  38 C.F.R. § 4.16(a)(2). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board finds that, in the case at hand, the Veteran satisfied the schedular requirements for a TDIU from at least October 1, 1990.  Specifically, as of that date, the Veteran was in receipt of a 40 percent disability rating for his seizure disorder (which has been linked to toxoplasmosis) and a 30 percent rating for right eye residuals of toxoplasmosis, chorioretinitis and scotoma.  Because these disabilities arise from a common etiology, the Board finds that they are a single disability for compensation purposes.  When combined under 38 C.F.R. § 4.25, the 30 percent rating and the 40 percent rating round to 60 percent.  

The Board notes that the Veteran has consistently claimed unemployability specifically due to his seizure disorder throughout the appeals period.  The Board therefore finds that an effective date prior to July 2, 2001, is not precluded as a matter of law.  The Board may therefore determine whether the evidence demonstrates that the Veteran was unemployable as of October 1, 1990.  (Because the RO still has to assign a disability rating for the seizure disorder prior to October 1, 1990, it is unclear at this time whether the Veteran satisfied the schedular criteria for TDIU prior to that date.  Therefore, the propriety of a TDIU prior to that date cannot be adjudicated at this time.)

The record reflects that the Veteran has not worked at any point since October 1, 1990.  On his September 2003 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in approximately August 1972.  His work history consisted of positions as a cook and a dishwasher at different restaurants.  He also reported that his restaurant jobs were within a restaurant chain that was owned by his sister.  He reported working between 15 and 35 hours per week, and his jobs lasted no more than six months at a time.  He reported missing substantial time from each of these jobs due to illness.  In terms of education, the Veteran reported that he completed two years of high school.  He reported receiving training as a machinist mate in service.  

A March 30, 1979, opinion from the Veteran's private physician states that the Veteran was "disabled to work around any moving machinery, fire, or drive an automobile because of the history of poorly controlled seizures."  

In a March 1981 deposition, in response to a question about his work history since service, the Veteran reported that "I've done some scattered work in the restaurant business.  My sister [was] a restaurant owner .... When I first got out of service, she put me doing dish washing, and then she let me start doing some cooking, and I did some cooking, kind of sporadic, in some different restaurants."  He reported that "[w]hen I would have a spell or something, I would go to the hospital.  Of course, I would leave the restaurant and maybe go to another restaurant."  He reported that he last worked for about a week in 1973 or 1974.  

A February 1982 psychiatric evaluation finds that the Veteran was "disabled and that his prognosis is very poor, but that the vast majority of the disability is medical, not psychiatric.  I cannot imagine him being able to function in a job at the present time."  

The Veteran testified at a June 1996 Board hearing (in connection with an earlier request to reopen his seizure disorder service connection claim) that he was unable to find consistent work because of his seizure disorder from approximately 1966 until 1973.  He testified that people would not hire him if they knew he had seizures, and that he would start working at a restaurant and would quit and go to work at another restaurant when he had a seizure.  He again reported that his sister employed him at her chain of restaurants.

Given the consistent evidence of unemployability due specifically to his service-connected seizure disorder for the entire period that is contemplated by this portion of the Veteran's appeal, the Board finds that entitlement to a TDIU is warranted effective October 1, 1990.  The evidence reflects that the Veteran only had two years of high school education and that his employment was protected in that he was working at his sister's restaurants.  He often left a job at one restaurant when he had a seizure on the job and would start working at a different one, and he could not even engage in this type of work during the period that is relevant to this portion of the appeal.  Any earlier effective date entitlement may only be adjudicated following the assignment of a disability rating prior to October 1, 1990. 

III.  DIC Benefits

The appellant has requested entitlement to DIC benefits based on the grant of a TDIU for ten years prior to the Veteran's death. 

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service- connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318.

In the case at hand, the Veteran passed away in April 2010, and his death was not cause by his own willful misconduct.  The Board has herein granted entitlement to a TDIU effective October 1, 1990.  Therefore, the Veteran now satisfies the requirement of having had a total disability rating for a period of at least ten years prior to his death, and entitlement to DIC benefits under 38 U.S.C.A. § 1318 is warranted.


ORDER

Entitlement to an effective date of June 1, 1966, but no earlier, for the grant of service connection for a seizure disorder is granted.

Entitlement to an effective date of October 1, 1990, for the assignment of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is granted.


REMAND

The Board has granted entitlement to an effective date of June 1, 1966, for the grant of service connection for a seizure disorder.  This issue must be returned to the RO for assignment of a disability rating prior to October 1, 1990.  The issue of entitlement to a TDIU prior to October 1, 1990, is inextricably intertwined with the seizure disorder claim.  The Board notes that it may not assign an extraschedular TDIU in the first instance, and the seizure disorder disability rating that is to be assigned by the RO will determine whether the Veteran satisfied the schedular criteria for a TDIU prior to that date.  Therefore, the Board must remand the issue of entitlement to a TDIU prior to October 1, 1990, for the assignment of a disability rating for the seizure disorder claim.

Accordingly, the case is REMANDED for the following action:

Following the assignment of a disability rating for the seizure disorder prior to October 1, 1990, readjudicate the issue of entitlement to a TDIU.  If any benefit that is sought by the appellant remains denied, issue a supplemental statement of the case and allow the appellant and her representative the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


